DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, 14-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-12 and 15-19 and of U.S. Patent No. 11,178,040. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Looking to claim 1, claim 1 of 040 discloses:

Claim 1
Claim 1 of 040
A method for a computer system to perform intent-based network virtualization design for a network environment, wherein the method comprises: 
 A method for a computer system to perform intent-based network virtualization design for a network environment, wherein the method comprises: 
obtaining configuration information and traffic information associated with multiple virtualized computing instances deployed in the network environment, wherein the multiple virtualized computing instances include a first group and a second group of virtualized computing instances;
obtaining configuration information and traffic information associated with multiple virtualized computing instances deployed in the network environment; processing the configuration information and traffic information to identify network connectivity intents that include (a) a first switching intent associated with a first group from the multiple virtualized computing instances, (b) a second switching intent associated with a second group from the multiple virtualized computing instances and (c) a routing intent associated with the first group or the second group, or both
 processing the configuration information and traffic information to identify network connectivity intents that include (a) a switching intent associated with the first group, and (b) a routing intent associated with the first group; 
processing the configuration information and traffic information to identify network connectivity intents that include (a) a first switching intent associated with a first group from the multiple virtualized computing instances… and (c) a routing intent associated with the first group or the second group, or both
mapping the network connectivity intents to a logical network topology template, the template comprising network configurations for implementation in the network environment by performing the following: (a) based on the switching intent, assigning the first group to a logical network domain and modifying the logical network topology template to include a logical switching element to provide connectivity within the logical network domain; and (b) based on the routing intent, modifying the logical network topology template to include a logical routing element to provide connectivity between the first group and the second group, or connectivity to an external network, or both; 
(a) based on the first switching intent, assigning the first group to a first logical network domain and configuring the logical network topology template to include a first logical switching element to provide connectivity within the first logical network domain; (b) based on the second switching intent, assigning the second group to a second logical network domain and configuring the logical network topology template to include a second logical switching element to provide connectivity within the second logical network domain; and (c) based on the routing intent, configuring the logical network topology template to include a logical routing element to provide connectivity between the first logical network domain and the second logical network domain, or connectivity to an external network, or both
configuring a logical network based on the modified logical network topology template to satisfy the switching intent and routing intent
(a) based on the first switching intent…configuring the logical network topology template to include a first logical switching element to provide connectivity within the first logical network domain
c) based on the routing intent, configuring the logical network topology template to include a logical routing element to provide connectivity between the first logical network domain and the second logical network domain, or connectivity to an external network, or both.



Regarding claim 2, claims 1 and 2 of 040 disclose all claim elements.
Regarding claim 3, claims 1 and 3 of 040 disclose all claim elements.
Regarding claim 4, claims 1 and 4 of 040 disclose all claim elements.
Regarding claim 5, claim 1 of 040 disclose all claim elements.
Regarding claim 7, claims 1 and 5 of 040 disclose all claim elements.
Regarding claim 8, claim 8 of 040 discloses a non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a computer system, cause the processor to perform a method of intent-based network virtualization design for a network environment, wherein the method comprises. The remainder of the mapping is the same as presented in claim 1.
Regarding claim 9, claims 8 and 9 of 040 disclose all claim elements.
Regarding claim 10, claims 8 and 10 of 040 disclose all claim elements.
Regarding claim 11, claims 8 and 11 of 040 disclose all claim elements.
Regarding claim 12, claim 8 of 040 disclose all claim elements.
Regarding claim 14, claims 8 and 12  of 040 disclose all claim elements.

Regarding claim 15, claim 15 of 040 discloses a computer system, wherein the computer system comprises: a processor; and a non-transitory computer-readable medium having stored thereon instructions that, when executed by the processor, cause the processor to. The remainder of the mapping is the same as presented in claim 1.
Regarding claim 16, claims 15 and 16 of 040 disclose all claim elements.
Regarding claim 17, claims 15 and 17 of 040 disclose all claim elements.
Regarding claim 18, claims 15 and 18 of 040 disclose all claim elements.
Regarding claim 19, claim 15 of 040 disclose all claim elements.
Regarding claim 21, claims 15 and 19 of 040 disclose all claim elements.

Claims 6,13 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-12 and 15-19 and of U.S. Patent No. 11,178,040 as applied to claims 1, 8 and 15 and further in view of Aftab, et al. (US Pre Grant Publication No. 2019/0280935 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because:


Regarding claims 6, 13 and 20, 040 fails to disclose configure/configuring the logical network based on a user's approval or feedback on the modified logical network topology template. In the same field of endeavor, Aftab discloses configure/configuring the logical network based on a user's approval or feedback on the modified logical network topology template (see, for example, original claim 1). 
Therefore, since Aftab discloses configure/configuring the logical network based on a user's approval or feedback on the modified logical network topology template, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement the user approval of Aftab with the system of 040 by having a user approve the proposed logical network template. The motive to combine is to allow a final user review to ensure the proposed changes are appropriate. 

Allowable Subject Matter

Claims 1-21 would be allowable upon entry of a timely filed terminal disclaimer overcoming the double patenting rejection based on 040, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 8 and 15, the prior art fails to teach, suggest or disclose a method for a computer system to perform intent-based network virtualization design for a network environment wherein the method comprises:

obtaining configuration information and traffic information associated with multiple virtualized computing instances deployed in the network environment, wherein the multiple virtualized computing instances include a first group and a second group of virtualized computing instances

processing the configuration information and traffic information to identify network connectivity intents that include 
(a) a switching intent associated with the first group, and 

(b) a routing intent associated with the first group; and 

mapping the network connectivity intents to a logical network topology template, the template comprising network configurations for implementation in the network environment by performing the following: 

(a) based on the switching intent, assigning the first group to a logical network domain and modifying the logical network topology template to include a logical switching element to provide connectivity within the logical network domain; and 
b) based on the routing intent, modifying the logical network topology template to include a logical routing element to provide connectivity between the first group and the second group, or connectivity to an external network, or both; and 

configuring a logical network based on the modified logical network topology template to satisfy the switching intent and routing intent.

	That is, looking to the closest prior art of record, the system of Szigeti, et al. (US Pre Grant Publication No. 2020/0162319) discloses an intent based networking software that derives user intent and can create one or more networks or subnets based, for example, on the user configuring an IOT application (see table 1, paragraph 0029 and paragraphs 0028-0029, generally). However, Szigeti is deficient in a number of respects, namely disclosing the “obtaining configuration information and traffic information associated with multiple virtualized computing instances deployed in the network environment” and the specific configuration of logical and switching elements created based on the routing and switching intents. Furthermore, other related art fails to cure these deficiencies. For example, TOSCA (Author Unknown, Topology and Orchestration Specification for Cloud Applications
Version 1.0, pages 1-114, 25 November 2013) discloses a general language for describing network intents using service templates that specify network topologies. However, nothing in TOSCA discloses that the service templates relate to computing instances already deployed in the network, let alone multiple virtualized computing instances. Other art, such as Yun (US Pre Grant Publication No. 2021/0064410) discloses creating a subnet to use for a virtual machine that is specified in VNF configuration information (paragraph 0081), but provides no indication that the VM is an already deployed virtual machine with which the configuration information and traffic information are associated (in fact it is not, as it is a to be deployed VM). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephonic Communications

Applicant was contacted on 9/22/2022 and a terminal disclaimer was requested with respect to the 040 patent. Applicant indicated that a written double patenting rejection was requested. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

a. Nam, et al. (J. Nam, J. Seo, S. Shin, Probius: Automated Approach for VNF and Service Chain
Analysis in Software-Defined NFV, pages 1-13, 2018) – disclosing automatic virtual network function optimization in operational networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466